DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 15, the term "the at least one deduplicated playback time period” lacks antecedent basis. Therefore claim 15 is deemed indefinite.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

If the exception under 35 U.S.C. 102(b)(2)(C) is properly invoked, a disqualified U.S. patent document is not prior art under 35 U.S.C. 102(a)(2) as of its effectively filed date (for both anticipation and obviousness rejections), but it may still be used as prior art under 35 U.S.C. 102(a)(1) as of its publication or issue date. In addition, the examiner may make a subsequent, new double patenting rejection based upon the disqualified reference. See MPEP 717.02 and 2154.02.

6.	Claims 1, 2, 9-11, 16, and 17 are rejected under AIA  35 U.S.C. 102(a)(1)(2) as being anticipated by Xiao et al. (US Publication 2018/0025079, hereinafter Xiao).
	Regarding claim 1, Xiao discloses a method, comprising:
obtaining a video from a video repository (Xiao, para’s 0007-0008, obtain a video for labeling); 
performing semantic recognition on the video in a plurality of semantic recognition dimensions to obtain one or more video label data items corresponding to the video in the one or more semantic recognition dimensions (Xiao, para’s 0007-0008, performing model classification such as semantic recognition of features of one or more types in the video (see para. 0079)  to predict feature tags/labels respectively for video frames in the video);
generating at least one candidate label combination based on at least one of the one or more video label data items (Xiao, para’s 0007-0008, one or more  candidate videos including the obtained video have been labeled with tags/labels as described above); 
determining, based on a target label combination selected by a user from the at least one candidate label combination, one or more video clips in the video corresponding to at least one video label in the target label combination (Xiao, para’s 0007-0008, determining a search tag in response to a search request, searching one or more candidate videos that have been labeled with feature tags according to the search tag); and
generating at least one target video clip corresponding to the target label combination based on at least one of the one or more video clips (Xiao, para’s 0007-0008, presenting an output video when the output video includes a matching feature tag to the search tag).

Regarding claim 2, Xiao discloses the method of claim 1, the video label data items recording video labels of the plurality of semantic recognition dimensions and playback time periods in the video corresponding to the video labels (Xiao, para’s 0007-0008, obtain tags/labels of the video; para. 0081, presents attribute information for a user to select including segment duration and time points).

Regarding claims 9 and 16, these claims comprise limitations substantially the same as claim 1; therefore they are rejected by the same rationale. Xiao further discloses processors, memory modules, and computer readable medium for implementing the invention (see Xiao, para. 0146 and fig. 4).
Regarding claims 10, 11 and 17, these claims comprise limitations substantially the same as claim 2; therefore they are rejected by similar rationale.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

8.	Claims 3, 12, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Xiao, as applied to claims 2, 11, and 17 above, in view of O’Brien et al. (US Publication 2010/0169786, hereinafter O’Brien). 
Regarding claim 3, Xiao discloses the method of claim 2, the generating at least one candidate label combination based on at least one of the one or more video label 
extracting video labels in video label data corresponding to at least two semantic recognition dimensions in the plurality of semantic recognition dimensions and corresponding playback time periods in the video, respectively (Xiao, para’s 0007-0008, 0079; performing model classification may include semantic recognition of features of one or more types/dimensions in the video; para. 0081, presents attribute information for a user to select, such as segment duration and time points, or players). 
Xiao does not explicitly disclose but O’Brien discloses determining whether the playback time periods corresponding to the video labels that coincide in time; and responsive to determining that the playback time periods corresponding to the video labels that coincide in time, generating label combinations based on the video labels as the candidate label combinations (O’Brien, para’s 0098-0099, provide deep tags that may overlap time segments of the same video, therefore a determination can be made whether segments of a video overlaps in time, and a combination of tags/labels of the segments that coincide in time can be obtained).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate O’Brien’s features into Xiao’s invention for enhancing user’s search experience by providing user high quality search results. 

Regarding claims 12 and 18, these claim comprise limitations substantially the same as claim 3; therefore they are rejected by similar rationale.

9.	Claims 4 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Xiao-O’Brien, as applied to claims 3 and 18 above, in view of Jindal et al. (US Publication 2021/0103615, hereinafter Jindal). 
Regarding claim 4, Xiao-O’Brien discloses the method of claim 3, further comprising, after generating at least one candidate label combination based on at least one of the one or more video label data items, and before determining, based on a target label combination selected by a user from the at least one candidate label combination, one or more video clips in the video corresponding to at least one video label in the target label combination, obtain the one or more video clips as disclosed by Xiao-O’Brien above.
Xiao-O’Brien does not explicitly disclose but Jindal discloses calculating a label combination score corresponding to each candidate label combination based on label weights and label scores of the video labels in the video label data, respectively (Jindal, para’s 0092, the keyframe selector 112 can use one or more content tags provided by the tag generator 118 to select one or more keyframes with a highest matching score relative to a predetermined set of criterion; label weights can be a default values as known in the art);
filtering the at least one candidate label combination to obtain candidate label combinations having label combination scores satisfying a preset score threshold range (Jindal, para. 0092, select one or more keyframes with a highest matching score); and 
displaying the obtained candidate label combinations to the user in a descending display order of the label combination scores (Jindal, at least para. 0074, display keyframes; the descending order of displaying is design choice and as well known in the art ).


Regarding claim 19, this claim comprises limitations substantially the same as claim 4; therefore it is rejected by similar rationale.

10.	Claims 5, 6, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Xiao, as applied to claims 2 and 17 above.
Regarding claim 5, Xiao discloses the method of claim 2, for one or more video clips in the video corresponding to the video labels, but does not explicitly discloses a start frame of the video clip including an image frame in the video corresponding to a start time point of the playback time period, and an end frame thereof including an image frame in the video corresponding to an end time point of the playback time period.
However Xiao discloses providing attribute information including segment duration and time points (see Xiao, para. 0081, attribute information including segment duration and time points are provided).
Therefore it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that start frame and end frame corresponding to time points can obviously be determined to provide convenience for user to obtain high quality search results.

Regarding claim 6, Xiao discloses the method of claim 5, generating at least one target video clip corresponding to the target label combination based on at least one of the one or more video clips comprising: 
extracting one or more frame sequences corresponding to the one or more video clips from the video based on one or more playback time periods corresponding to the one or more video clips; and generating the target video clip based on the one or more frame sequences and a time sequence of playback time periods corresponding to the extracted one or more frame sequences (Xiao, para. 0081, presents attribute information for a user to select including segment duration and time points; para’s 0007-0008, presenting an output video includes extracting one or more frame sequences based on segment durations).

Regarding claim 20, this claim comprises limitations substantially the same as claim 5; therefore it is rejected by similar rationale.

11.	Claims 13 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Xiao-O’Brien.
Regarding claim 13, Xiao discloses the apparatus of claim 12, for one or more video clips in the video corresponding to the video labels, but does not explicitly discloses a start frame of the video clip including an image frame in the video corresponding to a start time point of the playback time period, and an end frame thereof including an image frame in the video corresponding to an end time point of the playback time period.
However Xiao discloses providing attribute information including segment duration  (see Xiao, para. 0081, attribute information including segment duration and time points are provided).
Therefore it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that start frame of the video clip including an image frame in the video corresponding to a start time point of the playback time period, and an end frame thereof including an image frame in the video corresponding to an end time point of the playback time period can obviously be determined using Xiao’s disclosure to provide convenience for user to obtain high quality search results.

Regarding claim 14, Xiao-O’Brien discloses the apparatus of claim 13, the logic for generating at least one target video clip corresponding to the target label combination based on at least one of the one or more video clips comprising: 
logic, executed by the processor, for extracting one or more frame sequences corresponding to the one or more video clips from the video based on one or more playback time periods corresponding to the one or more video clips, and logic, executed by the processor, for generating the target video clip based on the one or more frame sequences and a time sequence of playback time periods corresponding to the extracted one or more frame sequences (Xiao, para. 0081, presents attribute information for a user to select including segment duration and time points; para’s 0007-0008, presenting an output video includes extracting one or more frame sequences based on segment durations).
	
12.	Claims 8 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Xiao, as applied to claims 1 and 9 above, in view of Jindal et al. (US Publication 2021/0103615, hereinafter Jindal).
Regarding claim 8, Xiao discloses the method of claim 1, further comprising, after generating at least one target video clip corresponding to the target label combination based on at least one of the one or more video clips is performed: 
responsive to a plurality of target video clips generated, determining video labels in the target label combination corresponding to each target video clip, respectively (Xiao, para’s 0007-0008, labeled associated with video segments can be obtained).
Xiao does not explicitly disclose but Jindal discloses:
 calculating a video clip score of each target video clip based on label weights and label scores of the determined video labels, respectively (Jindal, para’s 0092, the keyframe selector 112 can use one or more content tags provided by the tag generator 118 to select one or more keyframes with a highest matching score relative to a predetermined set of criterion; label weights can be a default values as known in the art); 
filtering the plurality of target video clips to obtain target video clips having video clip scores satisfying a preset clip score threshold range (Jindal, para. 0092, select one or more keyframes with a highest matching score); and 
outputting the obtained target video clips to the user in a descending order of the video clip scores (Jindal, at least para. 0074, display keyframes; the descending order of displaying is design choice and as well known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jindal’s features into Xiao’s invention for enhancing user’s search experience by providing user high quality search results.

Regarding claim 15, this claim comprises limitations substantially the same as claim 8; therefore it is rejected by similar rationale.

Allowable Subject Matter
13. 	Claim 7 is rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/LOI H TRAN/           Primary Examiner, Art Unit 2484